Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              Case No.: 18-60743-Civ-Gayles/Seltzer

 JOEL D. LUCOFF,

        Plaintiff,

 v.

 NAVIENT SOLUTIONS, LLC, and
 STUDENT ASSISTANCE CORPORATION

        Defendants.

 _________________________________________/

       MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY
                             JUDGMENT

        Pursuant to Fed R. Civ. P. 56, Plaintiff, JOEL D. LUCOFF, moves this Court for an entry

 of summary judgment on the basis that Defendants violated the Telephone Consumer Protection

 Act, 47 U.S.C §227, et seq. (“TCPA”), and in support thereof, states as follows:

        It is undisputed that Defendant, Student Assistance Corporation ("SAC") placed 1,549

 telephone calls to Plaintiff’s cellular telephone using a pre-recorded voice or an automatic

 telephone dialing system. (Plaintiff’s Statement of Material Facts (“PSMF”) ¶ 1 to 6). Such calls

 were made without Plaintiff's prior express consent, as he had properly revoked any prior consent

 in his June 24, 2014 telephone call with Navient Solutions, LLC ("Navient"); his revocation is

 applicable to both Navient and its affiliates. PSMF ¶12 to 23. Student Assistance Corporation

 ("SAC") is an affiliate of Navient. PSMF ¶19 to 20.

        It is undisputed that Defendant, Navient placed 418 telephone calls to Plaintiff’s cellular

 telephone using a pre-recorded voice or an automatic telephone dialing system. PSMF¶ 7 through

 11. Such calls were made without Plaintiff's prior express consent, as he had properly revoked any

 prior consent in his June 24, 2014 telephone call with Navient and its affiliates. PSMF ¶12 to 23.

                                                  1
Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 2 of 8




                                  PROCEDURAL HISTORY

          Plaintiff filed his Complaint on April 6, 2018 (DE 1). Defendants answered on May

  14, 2018 (DE 9).

                                   STATEMENT OF FACTS
          Plaintiff’s Statement of Material Facts (“PSMF”) sets out the undisputed facts

  of this case and is being filed contemporaneously.

                      STATEMENT OF QUESTION PRESENTED

          a.     Did Defendant, SAC, place 1,549 calls to Plaintiff's cellular telephone using an

  automated telephone dialing system or pre-recorded voice without Plaintiff's consent in

  violation of the TCPA? (Count I, Complaint).

          b.     Did Defendant, Navient, place 418 calls to Plaintiff's cellular telephone using an

  automated telephone dialing system or pre-recorded voice without Plaintiff's consent in

  violation of the TCPA? (Count I, Complaint).

          Plaintiff respectfully suggests that both questions should be answered in the affirmative.

                          STANDARD FOR SUMMARY JUDGMENT
        The entry of summary judgment is inappropriate where there exists a genuine and material

 issue of fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S.Ct. 2505, 2509-10, 91

 L.Ed.2d 202 (1986). Substantive law defines which facts are material, and only disputes over

 facts that might affect the outcome of the case will defeat summary judgment. Id. at 248, 106

 S.Ct. at 2510. A factual dispute is genuine if a “reasonable jury could return a verdict for the non-

 moving party.” Id. Although all inferences to be drawn from the underlying facts must be viewed

 in the light most favorable to the non-moving party, once the movants have met their burden of

 demonstrating the absence of a genuine issue of material fact, the party opposing summary

 judgment “must do more than simply show that there is some metaphysical doubt as to the

                                                   2
Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 3 of 8



 material facts” to prevent its entry. Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475

 U.S. 547, 586-87, 106 S. Ct. 1348, 1355-56, 89 L.Ed.2d 538 (1986).

                DEFENDANTS' TELEPHONE CALLS VIOLATE THE TCPA

         SAC admits that it placed 1,549 telephone calls to Plaintiff’s cellular telephone. PSMF

  ¶3 and 4. It is undisputed that SAC's calls were placed using a pre-recorded voice or an

  automatic telephone dialing system. PSMF ¶ 5 and 6, as SAC's calls were placed with an

  automated device without human intervention. PSMF ¶6. Plaintiff has met his burden to prove

  the elements of a TCPA claim: one or more calls were placed to Plaintiff's cellular telephone

  using a pre-recorded voice and or an automatic telephone dialing system as defined by the

  TCPA. Defendants can escape liability by pleading and proving that it had Plaintiff's consent to

  automated calls.

         Navient admits that it placed 418 calls to Plaintiff's cellular telephone. PSMF ¶8. All of

  Navient's calls were placed without human intervention. PSMF ¶11. Navient admits that none

  of its calls were manually dialed. PSMF ¶11.

        Defendants violated the Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et al. by

 using an automatic telephone dialing system to place calls to Plaintiff's cellular telephone number.

        The TCPA provides:



            It shall be unlawful for any person within the United States, or any person
            outside the United States if the recipient is within the United States--


            (A) to make any call (other than a call made for emergency purposes or
            made with the prior express consent of the called party) using any
            automatic telephone dialing system or an artificial or prerecorded voice–



                                                 ***


                                                  3
Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 4 of 8



                    (iii) to any telephone number assigned to a paging service, cellular
                    telephone service, specialized mobile radio service, or other radio
                    common carrier service, or any service for which the called party is
                    charged for the call;



 47 U.S.C. §§ 227(b)(1).


        In the first case in the federal system imposing liability against a debt collector for

 violation of the TCPA, United States District Judge William P. Dimitrouleas, determined on

 summary judgment that the defendant had used an automatic telephone dialing system to place

 calls to Plaintiff’s cellular telephone without her consent and entered summary judgment against

 the debt collector. Hicks v. Client Services 2009 WL 2365637 (S.D. Fla. June 9, 2009).


        In this case, Defendants admit that their dialing device places calls without human

 intervention. Defendant can escape liability by pleading and proving the defense of consent. The

 11th Circuit has recognized the right to revocation:


        We therefore conclude that Betancourt and Osorio, in the absence of any
        contractual restriction to the contrary, were free to orally revoke any consent
        previously given to State Farm to call No. 8626 in connection with Betancourt's
        credit-card debt.

 Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242

        There are no contractual restrictions on revocation applicable to Plaintiff, and even if there

 were, the Osorio language regarding contractual restriction is non-binding dicta and the FCC has

 said that consent may be revoked under any circumstances by any reasonable means and FCC's

 orders are binding.

        Because the courts of appeals have exclusive jurisdiction over claims to enjoin, suspend,
        or invalidate a final order of the FCC, the district courts do not have it." Self, 700 F.3d at
        461. "That means district courts cannot determine the validity of FCC orders."

 Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110

                                                   4
Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 5 of 8



        Defendants are not entitled to the consent defense because Plaintiff revoked consent in this

 June 24, 2014 telephone call to Navient which revokes consent for both Navient and SAC, as SAC

 and Navient are affiliates who share revocations and consents (PSMF ¶18-20):

        Chad: Well, to help contact you more efficiently, may Sallie Mae Bank and
        Navient and their respective subsidiaries, affiliates, and agents contact you at this
        number?
        Lucoff: Sure.
        Chad: Using an auto-dialer or pre-recorded messages regarding your current or
        future accounts.
        Lucoff: No.
        Chad: Yes or no?
        Lucoff: No.
        Chad: May they also send text messages regarding your current or future accounts
        (two words, inaudible)?
        Lucoff: No.
        Chad: Thank you. Let me just set update this then. Let me pull up your account.
        But before I can do so, I’m going to send a link to your email. It’s an online login
        reminder for our website just in case you might need it on the future.


 PSMF ¶13.

        Plaintiff's access of Navient's website during his June 24, 2014 telephone call does not act

 as a re-consent after his oral revocation because the plain language of the website requires

 Plaintiff to provide his cellular number in order to invoke consent:

        By providing my telephone number, I authorize SLM Corporation, Sallie Mae Bank,
        Navient Corporation and Navient Solutions, Inc, and their respective subsidiaries, affiliates
        and agents, to contact me at such number, using any means of communication, including,
        but not limited to calls placed to my cellular phone using an automated dialing device,
        calls using pre-recorded messages and/or SMS text messages, regarding any current or
        future loans owned or serviced by SLM Corporation, Sallie Mae Bank, Navient
        Corporation or Navient Solutions, Inc., or their respective subsidiaries, affiliates and
        agents, even if I will be charged by my service provider, or providers, for receiving such
        communications.


 PSMF ¶17. (Emphasis added).

        It is undisputed that Plaintiff did not provide his cellular telephone number when accessing

 Navient's website on June 24, 2014. Navient, not Plaintiff, provided Plaintiff's cellular telephone


                                                   5
Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 6 of 8



 number and thus the consent language on the website was not triggered. The plain language of the

 website only triggers a new consent if Plaintiff provides his cellular number.


                                           CONCLUSION

        Plaintiff is entitled to summary judgment against both Defendants for minimum statutory

 damages for each violative call and willful and knowing damages of up to $1,000 for each

 violative call as Defendants knew they were calling a cellular telephone number, knew they did

 not have consent and used an automated telephone dialing system and or a pre-recorded voice to

 place each call.


                                              Respectfully submitted,

                                              DONALD A. YARBROUGH, ESQ.
                                              Attorney for Plaintiff
                                              Post Office Box 11842
                                              Fort Lauderdale, Florida 33339
                                              Telephone: (954) 537-2000
                                              Facsimile: (954) 566-2235
                                              don@donyarbrough.com

                                              s/Donald A. Yarbrough
                                              Donald A. Yarbrough, Esq.
                                              Florida Bar No. 0158658




                                                  6
Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 7 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              Case No.: 18-60743-Civ-Gayles/Seltzer

 JOEL D. LUCOFF,

        Plaintiff,

 v.

 NAVIENT SOLUTIONS, LLC, and
 STUDENT ASSISTANCE CORPORATION

        Defendants.

 _________________________________________/

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 8, 2019, I electronically filed the foregoing
 document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is
 being served this day on all counsel of record or pro se parties identified on the attached Service
 List in the manner specified, either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive electronically Notices of Electronic Filing.

                                                      s/Donald A. Yarbrough
                                                      Donald A. Yarbrough, Esq.




                                                  7
Case 0:18-cv-60743-RAR Document 27 Entered on FLSD Docket 02/08/2019 Page 8 of 8




                                       SERVICE LIST

 Ms. Barbara Fernandez, Esq.
 Hinshaw & Culbertson, LLP
 4 Floor
 2525 Ponce de Leon Boulevard
 Coral Gables, FL 33134
 Telephone: 305-428-5031
 Facsimile: 305-577-1063
 Electronic Mail Address: bfernandez@hinshawlaw.com

 Via Notices of Electronic Filing generated by CM/ECF




                                              8
